Citation Nr: 1744362	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-18 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for allergic rhino sinusitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified in a travel Board hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an increased disability evaluation for allergic rhino sinusitis in excess of 10 percent.  Having reviewed the record, the Board finds that additional development is required prior to appellate review.  

During the August 2017 Board hearing, the Veteran testified that his symptoms have worsened.  Specifically, he stated that he has had 4 to 6 sinus infections in the previous 12 months, that his infections last from 2 weeks to 1 month, and that he receives a steroid shot in addition to a course of antibiotics.  He also reported that he received treatment at the Alexandria VA Medical Center and at Red River ENT.  The Board finds that remand is warranted for additional development prior to review.  On remand, the Veteran should be afforded a VA examination to determine the severity of his allergic rhino sinusitis.  The AOJ should attempt to schedule an examination during an active infection and/or flare-up of the condition.  

Finally, efforts should be made to obtain an outstanding VA or private treatment records relevant to the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record outstanding VA treatment records relating to the claim including any treatment at the Alexandria VA Medical Center.  If VA is unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.  

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as relating to the claim including for treatment at the Red River ENT.  If VA is unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.  

3.  Afford the Veteran an examination to determine the nature, extent, and severity of his allergic rhino sinusitis.  
The AOJ should attempt to schedule an examination during an active infection and/or flare-up of the sinusitis condition.

After a review the Veteran's claims file, the examiner should describe in detail all symptomatology associated with the Veteran's allergic rhino sinusitis.  The examiner should discuss whether the Veteran has had any incapacitating episodes caused by the sinusitis and if so, how many times per year; or whether the Veteran has had non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting, and if so, how many times per year.   

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




